Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                        Status of Claims
This is in response to applicant’s filing date of September 11, 2020. Claims 1-25 are currently pending.
                                                                       Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application DE102019214413.6, filed on September 23, 2019.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                              Claim Rejections -- 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 18-21, and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OOOKA et al (US-20150344027-A1)(“OOOKA”).

As per claim 1, OOOKA discloses a method for driving a motor vehicle in at least partially automated fashion (Figures 4 & 5), comprising the following steps:
 receiving operating condition signals, which represent an operating condition for the motor vehicle (OOOKA at Para. [0007] discloses that “[d]riving assistance is performed based on recognition results of the recognition of the travelling environment of a travelling area, such as the road on which the vehicle is travelling, and the operating state of the vehicle”.), which must be fulfilled so that the motor vehicle may be driven in at least partially automated fashion (OOOKA at Para. [0091] discloses “assistance level for driving assistance that is performed on the own vehicle is determined based on the evaluation value indicating the degree by which driving assistance can be suitably performed on the own vehicle in the travelling area of the own vehicle. Therefore, driving assistance at a suitable assistance level based on the evaluation value can be determined.”);
 receiving state signals, which represent a state of the motor vehicle and/or of surroundings of the motor vehicle (OOOKA at Para. [0033] discloses : “operating state detecting unit 20 detects various types of information indicating the behavior of the own vehicle during travelling. The operating state detecting unit 20 includes a yaw rate sensor 22, a wheel speed sensor 24, and a steering angle sensor 26.”);
 checking based on the state whether the operating condition is fulfilled to ascertain a result of the check (OOOKA at Para. [0056]: “unsuitable area entry determining unit 104 determines whether the own vehicle is approaching and about to enter an unsuitable area, is travelling through an unsuitable area, or is about to exit an unsuitable area, based on the own vehicle position detected by the own vehicle position detecting unit 30”.);
 generating control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle in at least partially automated fashion (OOOKA at Para. [0054] discloses generating a control signal in accordance to a   control target selecting unit 100, Figure 3, such as “advancing direction for PCS”, lane keeping assist (LKA), and adaptive cruise control (ACC).) based on the result of the check to drive the motor vehicle based on the generated control signals in at least partially automated fashion (OOOKA  at Para. [0058]: “notified by the unsuitable area entry determining unit 104 that the own vehicle is travelling through an unsuitable area, the control target selecting unit 100 determines that the driving assistance process cannot be suitably performed in this travelling area”.); and
outputting the generated control signals (OOOKA at Par. [0055]: “control target value setting unit 102 sets control target values for performing driving control regarding the control target selected by the control target selecting unit 100 and issues a command to the vehicle control unit 40.”).  
As per claim 2, OOOKA discloses a method, wherein the motor vehicle has a specific functionality with respect to the at least partially automated driving (OOOKA at Para. [0006] discloses functionality such as lane keeping, pre-crash safety, and the like.), the specific functionality being limited or unlimited, the specific functionality being limited when the result of the check indicates that the condition is not fulfilled, the control signals being produced based on the limited specific functionality instead of on the unlimited specific functionality to drive the motor vehicle in at least partially automated fashion based on the limited specific functionality (OOOKA at Para. [0065]: “control result evaluating unit 106 sets, as appropriate, an evaluation value that indicates the degree by which driving assistance can be suitably performed.”).  
As per claim 5, OOOKA discloses a method,  wherein the specific functionality includes a passing function so that the motor vehicle is able to perform a passing maneuver in at least partially automated fashion, the limitation of the specific functionality including a limitation or blocking of the passing functionality so that the limited specific functionality includes the limited passing functionality or excludes the passing functionality (OOOKA at Para. [0061] discloses “the control target value setting unit 102 determines that the driving assistance process cannot be suitably performed in this travelling area. The control target value setting unit 102 determines a control target value for suppressing driving assistance as the assistance level of the driving assistance process performed regarding the control target”.).  
As per claim 6, OOOKA discloses a method,  wherein result signals are generated and output that represent the result of the check (OOOKA at Fig. 3, determining unit 104, and Para. [0061] which discloses “unsuitable area entry determining unit 104 that the own vehicle is travelling through an unsuitable area, the control target value setting unit 102 determines that the driving assistance process cannot be suitably performed in this travelling area.”).  
As per claim 7, OOOKA discloses a method, wherein the output of the result signals includes a transmission of the result signals via a communication network (OOOKA at Figure 3, output result to unsuitable DB, and Para. [0102] which indicates a remote connection from the following text: “the unsuitable area DB 60 may not be mounted in the vehicle, but rather, set as a cloud DB that is freely accessible by the user of the vehicle.”).  
As per claim 8, OOOKA discloses a method, wherein the operating condition specifies that the motor vehicle may only be driven in at least partially automated fashion within a predetermined limited geographic area, the state indicating a current position of the motor vehicle, the check including checking whether the current position of the motor vehicle is within the predetermined limited geographic area (OOOKA at Para. [0049] discloses “a travelling area that has been determined to be an unsuitable area by another vehicle may be obtained by the own vehicle through inter-vehicle communication and registered in the unsuitable area DB 60.”).  
As per claim 18, OOOKA discloses a method, wherein one or more of the method steps are performed within the motor vehicle and/or outside the motor vehicle (OOOKA at Para. [0102] that the step of acquiring a “operating condition signal” can be acquired from vehicle or from a remote location like from a  “cloud DB that is freely accessible by the user of the vehicle”.).  
As per claim 19, OOOKA discloses a method, wherein one or more of the method steps are performed in an additional motor vehicle, and/or in an infrastructure, and/or in a cloud infrastructure (OOOKA at Para. [0049] discloses “travelling area that has been determined to be an unsuitable area by another vehicle may be obtained by the own vehicle through inter-vehicle communication.” Further, in Para. [0049] “unsuitable area registered in a road-side apparatus may be obtained by the own vehicle through road-to-vehicle communication and registered in the unsuitable area DB 60.”).  
As per claim 20, OOOKA discloses a method, wherein one or multiple of the method steps are performed by a further motor vehicle only when the further motor vehicle is located within the same predetermined limited geographic area as the motor vehicle (OOOKA at Para. [0049] discloses acquiring operating condition signal from a remote source like another vehicle: “a travelling area that has been determined to be an unsuitable area by another vehicle may be obtained by the own vehicle through inter-vehicle communication”.).  
As per claim 21, OOOKA discloses a method, wherein data, which are used for performing one or multiple of the method steps, are exchanged and/or provided between an exterior of the motor vehicle and an interior of the motor vehicle (OOOKA at Para. [0028] discloses acquisition of data from outside and inside of the vehicle: “driving assistance system 2 includes a travelling environment detecting unit 10, an operating state detecting unit 20, an own vehicle position detecting unit 30, a vehicle control unit 40, a human machine interface (HMI) output unit 50, an unsuitable area database (DB) 60”.).  
As per claim 24, OOOKA discloses a device configured to drive a motor vehicle in at least partially automated fashion (Figure 1), the device configured to:
receive operating condition signals, which represent an operating condition for the motor vehicle (OOOKA at Para. [0007] discloses that “[d]riving assistance is performed based on recognition results of the recognition of the travelling environment of a travelling area, such as the road on which the vehicle is travelling, and the operating state of the vehicle”.), which must be fulfilled so that the motor vehicle may be driven in at least partially automated fashion (OOOKA at Para. [0091] discloses “assistance level for driving assistance that is performed on the own vehicle is determined based on the evaluation value indicating the degree by which driving assistance can be suitably performed on the own vehicle in the travelling area of the own vehicle. Therefore, driving assistance at a suitable assistance level based on the evaluation value can be determined.”);
 receive state signals, which represent a state of the motor vehicle and/or of surroundings of the motor vehicle (OOOKA at Para. [0033] discloses : “operating state detecting unit 20 detects various types of information indicating the behavior of the own vehicle during travelling. The operating state detecting unit 20 includes a yaw rate sensor 22, a wheel speed sensor 24, and a steering angle sensor 26.”);
 check based on the state whether the operating condition is fulfilled to ascertain a result of the check (OOOKA at Para. [0056]: “unsuitable area entry determining unit 104 determines whether the own vehicle is approaching and about to enter an unsuitable area, is travelling through an unsuitable area, or is about to exit an unsuitable area, based on the own vehicle position detected by the own vehicle position detecting unit 30”.);
 generate control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle in at least partially automated fashion (OOOKA at Para. [0054] discloses generating a control signal in accordance to a   control target selecting unit 100, Figure 3, such as “advancing direction for PCS”, lane keeping assist (LKA), and adaptive cruise control (ACC).) based on the result of the check to drive the motor vehicle based on the generated control signals in at least partially automated fashion (OOOKA  at Para. [0058]: “notified by the unsuitable area entry determining unit 104 that the own vehicle is travelling through an unsuitable area, the control target selecting unit 100 determines that the driving assistance process cannot be suitably performed in this travelling area”.); and
output the generated control signals (OOOKA at Par. [0055]: “control target value setting unit 102 sets control target values for performing driving control regarding the control target selected by the control target selecting unit 100 and issues a command to the vehicle control unit 40.”).  
 As per claim 25, OOOKA discloses a non-transitory machine-readable storage medium on which is stored a computer program for driving a motor vehicle in at least partially automated fashion, the computer program, when executed by a computer, causing the computer to perform the following steps (OOOKA at Figures 4 & 5 and Para. [0106]):
receiving operating condition signals, which represent an operating condition for the motor vehicle (OOOKA at Para. [0007] discloses that “[d]riving assistance is performed based on recognition results of the recognition of the travelling environment of a travelling area, such as the road on which the vehicle is travelling, and the operating state of the vehicle”.), which must be fulfilled so that the motor vehicle may be driven in at least partially automated fashion (OOOKA at Para. [0091] discloses “assistance level for driving assistance that is performed on the own vehicle is determined based on the evaluation value indicating the degree by which driving assistance can be suitably performed on the own vehicle in the travelling area of the own vehicle. Therefore, driving assistance at a suitable assistance level based on the evaluation value can be determined.”);
 receiving state signals, which represent a state of the motor vehicle and/or of surroundings of the motor vehicle (OOOKA at Para. [0033] discloses : “operating state detecting unit 20 detects various types of information indicating the behavior of the own vehicle during travelling. The operating state detecting unit 20 includes a yaw rate sensor 22, a wheel speed sensor 24, and a steering angle sensor 26.”);
 checking based on the state whether the operating condition is fulfilled to ascertain a result of the check (OOOKA at Para. [0056]: “unsuitable area entry determining unit 104 determines whether the own vehicle is approaching and about to enter an unsuitable area, is travelling through an unsuitable area, or is about to exit an unsuitable area, based on the own vehicle position detected by the own vehicle position detecting unit 30”.);
 generating control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle in at least partially automated fashion (OOOKA at Para. [0054] discloses generating a control signal in accordance to a   control target selecting unit 100, Figure 3, such as “advancing direction for PCS”, lane keeping assist (LKA), and adaptive cruise control (ACC).) based on the result of the check to drive the motor vehicle based on the generated control signals in at least partially automated fashion (OOOKA  at Para. [0058]: “notified by the unsuitable area entry determining unit 104 that the own vehicle is travelling through an unsuitable area, the control target selecting unit 100 determines that the driving assistance process cannot be suitably performed in this travelling area”.); and
outputting the generated control signals (OOOKA at Par. [0055]: “control target value setting unit 102 sets control target values for performing driving control regarding the control target selected by the control target selecting unit 100 and issues a command to the vehicle control unit 40.”).  
                                                 Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA as applied to claim 1 above, and further in view of  Attard et al (US-20150149023-A1)(“Attard”).

As per claim 3, OOOKA discloses a method.
OOOKA does not explicitly disclose specific functionalities that have predetermined limits when driven in at least partially automated fashion.
 Attard in the same field of endeavor discloses a control system for driving a vehicle in a partially automated state. Attard discloses the concept of an operational restrictions which define conditions for allowing the execution of an automated function.  See Abstract, Figure 1, and Figure 2 which illustrate how restriction to automated driving can be applied based on the identity of a driver.
In particular, Attard discloses functional operational design wherein the specific functionality includes a first maximum motor vehicle speed and/or first maximum motor vehicle acceleration (Attard at Para. [0010]: “road speeds and regulations.”), which the motor vehicle may maximally exhibit when it is driven in at least partially automated fashion, the limitation of the specific functionality includes a definition of a second maximum motor vehicle speed and/or second maximum motor vehicle acceleration (Attard discloses at Para. [0014] “processing device 125 may autonomously operate at least one subsystem according to the selected profile and in accordance with the conditions monitored by the autonomous driving sensor 115”.  Further, in Para. [0015] Attard discloses that a profile such as an owner has no restriction so the vehicle can be operated at maximum functionality; however,  other drivers could have imposed limitations that causes the vehicle to operate at functionality that is lower than that of an owner profile which has no limitations.), which is lower than the first maximum motor vehicle speed and/or first maximum motor vehicle acceleration so that the limited specific functionality includes the second maximum motor vehicle speed and/or the second maximum motor vehicle acceleration (Attard at Para. [0019]: “Speed restrictions may prevent the vehicle 130 from exceeding a predetermined speed relative to a posted speed limit and/or may define a maximum permissible vehicle speed. Other types of speed restrictions may limit the acceleration of the vehicle 130. Different acceleration limits may be defined for different types of road segments such as for straight road segments and curved road segments”.).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA with the modified autonomous vehicle settings, as taught by Attard in order for one or more method steps to be restricted with maximum speed and maximum acceleration settings.  Those in the art would have been motivated to combine the teaching of Attard and OOOKA because such a modification would result in an increase in safety and a more useful assist module.
As per claim 4, OOOKA discloses a method.
OOOKA does not explicitly disclose specific functionalities that have predetermined limits such as a minimum distance between vehicles when driving in at least partially automated fashion. OOOKA does discloses maintaining an “inter-vehicle distance to the preceding vehicle is held at a fixed distance based on vehicle speed”. See Para. [0055]. 
 Attard in the same field of endeavor discloses a control system for driving a vehicle in a partially automated state. Attard discloses the concept of an operational restrictions which define conditions for allowing the execution of an automated function.  See Abstract, Figure 1, and Figure 2 which illustrate how restriction to automated driving can be applied based on the identity of a driver.
In particular, Attard discloses a process wherein the specific functionality includes a first minimum distance of the motor vehicle from a preceding motor vehicle traveling ahead, which the motor vehicle must maintain when the motor vehicle is driven in at least partially automated fashion, the limitation of the specific functionality includes a definition of a second minimum distance, which is greater than the first minimum distance so that the limited specific functionality includes the second minimum distance (Attard at Para. [0020] discloses that “the autonomous mode is for the safety restriction to define a minimum follow distance, correct the position of the vehicle 130 within a lane, and/or enable cruise control.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA with the modified autonomous vehicle settings, as taught by Attard in order for one or more method steps to be restricted with maximum speed and maximum acceleration settings.  Those in the art would have been motivated to combine the teaching of Attard and OOOKA because such a modification would result in an increase in safety and a more useful assist module.
As per claim 9, OOOKA discloses a method.
OOOKA does not explicitly disclose specific functionalities that have predetermined limits when driven in at least partially automated fashion.
 Attard in the same field of endeavor discloses a control system for driving a vehicle in a partially automated state. Attard discloses the concept of an operational restrictions which define conditions for allowing the execution of an automated function.  See Abstract, Figure 1, and Figure 2 which illustrate how restriction to automated driving can be applied based on the identity of a driver.
In particular, Attard discloses functional operational design  wherein the operating condition specifies a maximum speed for road users in an environment of the motor vehicle (Attard at Para. [0010]: “road speeds and regulations.”), which the road users may maximally have so that the motor vehicle is permitted to be driven in at least partially automated fashion in an environment of road users (Attard at Para. [0033] discloses a user’s profile from a memory and that such a profile contains restriction on speed, safety,  geographic location, and the like.), the state indicating a current speed of at least one of the road users in the environment of the motor vehicle, the check including a check to determine whether the current speed of the road user is lower than or lower than/equal to the maximum speed (Attard at Para. [0034] discloses “the processing device 125 may autonomously or non-autonomously operate one or more vehicle subsystems 135 according to the driving restrictions defined by the selected profile. This may include limiting the autonomous and/or non-autonomous operation of the vehicle 130 … to particular speeds”.).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA with the modified autonomous vehicle settings, as taught by Attard in order for one or more method steps to be restricted with maximum speed and maximum acceleration settings.  Those in the art would have been motivated to combine the teaching of Attard and OOOKA because such a modification would result in an increase in safety and a more useful assist module.

As per claim 10, OOOKA discloses a method.
OOOKA does not explicitly disclose specific functionalities that have predetermined limits when driven in at least partially automated fashion.
 Attard in the same field of endeavor discloses a control system for driving a vehicle in a partially automated state. Attard discloses the concept of an operational restrictions which define conditions for allowing the execution of an automated function.  See Abstract, Figure 1, and Figure 2 which illustrate how restriction to automated driving can be applied based on the identity of a driver.
In particular, Attard discloses functional operational design  wherein the operating condition specifies a maximum acceleration for road users in an environment of the motor vehicle , which the road users may maximally exhibit so that the motor vehicle is permitted to be driven in at least partially automated fashion in an environment of road users, the state indicating a current acceleration of at least one of the road users in the environment of the motor vehicle (Attard discloses at Para. [0014] “processing device 125 may autonomously operate at least one subsystem according to the selected profile and in accordance with the conditions monitored by the autonomous driving sensor 115”. ), the check including a check to determine whether the current acceleration of the road user is lower than or lower than/equal to the maximum acceleration (Attard at Para. [0019] discloses “types of speed restrictions may limit the acceleration of the vehicle 130. Different acceleration limits may be defined for different types of road segments such as for straight road segments and curved road segments.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA with the modified autonomous vehicle settings, as taught by Attard in order for one or more method steps to be restricted with maximum speed and maximum acceleration settings.  Those in the art would have been motivated to combine the teaching of Attard and OOOKA because such a modification would result in an increase in safety and a more useful assist module.
Claims 11-16  are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA as applied to claim 1 above, and further in view of  Chase et al (US-20190041850-A1) (“Chase”).
As per claim 11, OOOKA discloses a method.
OOOKA does not explicitly disclose a remote control signal for controlling the lateral and/or longitudinal guidance of the motor vehicle. It is noted that in Para. [0049] OOOKA discloses the capability of maintaining communication between other vehicles and road infrastructure to acquire data such unsuitable area for autonomous driving.
Chase in the same field of endeavor discloses a remote control module that uses infrastructure on a roadway to communicate with a vehicle  controller module to authorize or inhibit operation of a vehicle in different levels of automation. The remote controller module can permit or even require operation of the vehicle in certain levels of automation upon receipt of certain authorization signals. Still further, the controller module can inhibit or disengage operation of a vehicle in certain levels of automation upon receipt of signals from autonomous driving infrastructure associated with certain driving hazards on the roadway See Abstract and Figures 1, 3, and 5.
 In particular, Chase discloses a process wherein the control signals including and/or are at least in part remote control signals for controlling the lateral and/or longitudinal guidance of the motor vehicle remotely in order to control the lateral and/or longitudinal guidance of the motor vehicle remotely when the motor vehicle is controlled remotely based on the remote control signals (Chase at Figure 2 and Para. [0040] disclosing: “autonomous driving infrastructure 112 generally includes a transmitter 136, which directs authorization signals to vehicles 110 to regulate and control autonomous operation of such vehicles 110. In this regard, the infrastructure 112 can comprise a post, a sign, a street light, a traffic signal, a guardrail, a tool booth, structure mounted to buildings, or the like. As illustrated in FIGS. 1 and 2, a post 112 having a transmitter 136 is positioned on the side of a roadway and transmits wireless signals to passing vehicles 110.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA with the remote autonomous vehicle mode regulator, as taught by Chase in order for one or more method steps to be restricted or performed by a remote controller to add an extra layer of security and increase safety of vehicles driving autonomously.  Those in the art would have been motivated to combine the teaching of Chase and OOOKA because such a modification would result in an increase in safety and a more useful assist module.
As per claim 12, OOOKA and Chase disclose a method, wherein safety condition signals are received (Chase at Para. [0040] discloses “infrastructure 112 could comprise elements of a Vehicle-to-Infrastructure system or other roadway-to-vehicle signaling means, proving one-way or even two-way communications to exchange pertinent travel and safety information.”) which represent at least one safety condition that must be fulfilled so that the motor vehicle may be controlled remotely (Chase at Para. [0044] discloses “roadways approved for full autonomous operation can include infrastructure 112 with the capability to dynamically rescind autonomous authorization for a multitude of safety or operational reasons. For example, the system 100 can prevent the autonomous driving system 130 of the vehicle 110 from operating in one or more level of automation, as desired, upon receiving signals from autonomous driving infrastructure 112 indicating dangerous driving conditions, dangerous roadway conditions, or adverse weather conditions.”), a further check being performed to determine whether the at least one safety condition is fulfilled, the remote control signals being generated based on a result of the further check as to whether the at least one safety condition is fulfilled (Chase at Para. [0040] discloses “proving one-way or even two-way communications to exchange pertinent travel and safety information. “This information can be used by programmable logic 134, Figure 2, to “adjust or maintain operation of the vehicle 110”. Para. [0039]).  
As per claim 13, OOOKA and Chase disclose a method, wherein the at least one safety condition is respectively an element selected from the following group of safety conditions:
 (i) existence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication link and/or communication components, for controlling a motor vehicle remotely (Chase at Para. [0051]: “failure of one of a plurality of operational systems associated with the vehicle's autonomous driving system 130 (e.g., GPS loss or failure, main LIDAR failure, etc.”);
 (ii) existence of a maximum latency of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals (Chase at Figure 3, “critical vehicle system failure detection”.;
 (iii) existence of a predetermined computer protection level of a device for performing the steps of the method (Chase at Para. [0051]: “current mode of operation of the vehicle, or failure of one of a plurality of operational systems associated with the vehicle's autonomous driving system 130”.);
 (iv) existence of predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method (Chase at Para. [0028]: “a programmable logic device 134 in connection with the CAN Bus 126 for control of the autonomous driving system 130 based on signals received from autonomous driving infrastructure 112”.);
 (v) existence of a redundancy and/or diversity in predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method (Chase Para. [0009] discloses “certain travel lanes and roadway infrastructure will transition from exclusive use by driven vehicles into a shared driven/autonomous usage condition.”);
 (vi) existence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options (Chase at Para. [0005] which discloses “system may be referred to as a differential GPS system, which utilizes an array of technologies, such as cameras, sensors, radar, LIDAR and lasers to provide a three-dimensional view around the vehicle during operation.”):
 (vii) existence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options (OOOKA at Para. [0049] use of inter-vehicle or road-to-vehicle communication to maintain quality of data about unsuitable are for automatic driving.) ;
 (viii) existence of a plan which includes measures for reducing errors and/or measures in the event of failures of predetermined components and/or algorithms and/or communication options and/or measures for misdiagnoses and/or measures in the event of misinterpretations (Chase at Para. [0045]: “the vehicle 110 can also monitor its own autonomous vehicle operating system 130 and if any hardware fault, failure or damage is detected, disable the Enable Switch 132 to change out of autonomous modes of operation where necessary and safe.”);
 (ix) existence of one or multiple fallback scenarios (OOOKA at Para. [0014] discloses: ”driver can then take appropriate measures. For example, the driver can turn off an execution switch for driving assistance in advance to prevent unsuitable driving assistance from being performed.”);
 (x) existence of a predetermined function  (OOOKA at Para. [0047] discloses: “the type of driving assistance process, such as PCS, ACC, and LKA, that cannot be suitably performed in the unsuitable area, and an evaluation value (assistance reliability value) that indicates the degree by which the driving assistance process can be suitably performed are stored and registered.”);
 (xi) existence of a predetermined traffic situation, (xii) existence of a predetermined weather, maximally possible time for a respective implementation and/or execution of one or more steps of the method (Chase at Para. [0017] discloses “disabling vehicles from autonomous or quasi-autonomous modes, especially in consideration of weather conditions, roadway conditions, accidents or dangers on the roadway, and roadwork or high traffic on the roadway that may affect safe autonomous operation of vehicles”.);
 (xiii) existence of a result of a check to determine that elements and/or functions, which are used for carrying out the method currently function in a faultless manner (Chase at Para. [0045] discloses checking for “any hardware fault, failure or damage”.).  
As per claim 14, OOOKA and Chase disclose a method, wherein the remote control signals are generated only when the at least one safety condition is fulfilled (Chase at Para. [0050] discloses “a vehicle's autonomous operational mode can be disengaged upon receipt of signals from the infrastructure 112 for safety reasons by disabling the “Enable Switch” 132, as indicated in FIG. 5.”).  
As per claim 15, OOOKA and Chase disclose a method, wherein the check to determine whether the at least one safety condition is fulfilled occurs prior to and/or after and/or during one or several predetermined ones of the method steps (Chase at Para. [0021] discloses “AVMR in accordance with preferred embodiments of the present invention, would lockout the ability of a driver to manually select and engage any autonomous mode, and especially a full autonomous mode, without the presence of said authorization signal.”).  
As per claim 16, OOOKA and Chase disclose a method, wherein, following the output of the remote control signals, a remote control of the motor vehicle based on the output remote control signals is re-checked in order to detect an error, the remote control being aborted in an event that an error is detected or emergency remote control signals for controlling the motor vehicle remotely in an emergency being generated and output (Chase at Para. [0045] discloses “the vehicle 110 can also monitor its own autonomous vehicle operating system 130 and if any hardware fault, failure or damage is detected, disable the Enable Switch 132 to change out of autonomous modes of operation where necessary and safe.”).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over OOOKA as applied to claim 1 above, and further in view of  Yu et al (US-20210179145-A1)(“Yu”).
As per claim 17, OOOKA discloses a method.
OOOKA does not explicitly disclose specific functionalities that generates a control signal that causes the vehicle to stop within a predetermined space.
 Yu in the same field of endeavor discloses a control system for driving a vehicle in a partially automated state. Yu discloses a driving controller that performs a minimum risk maneuver (MRM) of applying a deceleration pattern differently depending on a driving environment of the vehicle, when the transition demand is generated, but when driving manipulation by a driver does not occur.  See Abstract, Figure2 1- 2, and Figure 6..
In particular, Yu discloses  wherein, when the result of the check indicates that the condition is not fulfilled (Yu at Para. [0012] “autonomous driving device may be configured to generate the transition demand … when the vehicle departs from an operational design domain”.), the control signals are generated in such a way that the motor vehicle stops within a predetermined space (Yu at Para. [0075] discloses  that during a “critical situation where an autonomous driving system should not continue operating and may minimize a critical element of reducing a vehicle speed or completely stopping the vehicle in response to the critical situation.”), when the lateral and/or longitudinal guidance of the motor vehicle is controlled based on the generated control signals (Yu discloses at Para. [0069] that during a minimum risk maneuver (MRM) mode the controller “includes rapid acceleration and steering responsibility, in which steering effort is developed to be lower than that in a general driving situation.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the driving assistance apparatus as taught by  OOOKA with the autonomous driving device for minimum risk maneuver (MRM), as taught by Yu in order for one or more method steps to be restricted or performed by a remote controller to add an extra layer of security and increase safety of vehicles driving autonomously.  Those in the art would have been motivated to combine the teaching of Yu and OOOKA because such a modification would result in an increase in safety and a more useful assist module.
Claims 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA as applied to claim 1 above, and further in view of  Soryoung Kim  (US-20200074061-A1)(“Kim”).
As per claim 22, OOOKA discloses a method.
OOOKA does not explicitly discloses that one or more of the method steps are documented in a blockchain. 
Kim discloses a method and an apparatus for user authentication of a vehicle in an autonomous driving system.  See Abstract and Figure 17.
In particular, Kim discloses  wherein one or multiple of the method steps are documented in a blockchain (Kim at Para. [0288]-[00291]: “Block chain is a computing technology designed to make it difficult for malicious forces to arbitrarily manipulate by all the members verifying, storing and executing information and values over the network.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control as taught by OOOKA with the user authentication in autonomous driving, as taught by Kim in order for the one or more method steps to be documented in a blockchain. The teaching suggestion/motivation to combine is that by recording the steps in a blockchain, security can be improved as taught by Kim in [0260] -[0262].
As per claim 23, OOOKA discloses a method.
OOOKA does not explicitly discloses that one or more of the method steps concerning communication between the infrastructure and the motor vehicle is secure. 
Kim discloses a method and an apparatus for user authentication of a vehicle in an autonomous driving system.  See Abstract and Figure 17.
In particular, Kim discloses wherein a check is performed to determine whether a totality made up of the motor vehicle and of infrastructure involved in the method including a communication between the infrastructure and the motor vehicle is secure so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or a communication between motor vehicle and infrastructure are checked accordingly (Kim at Para. [0288]-[00291]: “Block chain is a computing technology designed to make it difficult for malicious forces to arbitrarily manipulate by all the members verifying, storing and executing information and values over the network.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control as taught by OOOKA with the user authentication in autonomous driving, as taught by Kim in order for the one or more method steps to be documented in a blockchain so protect the communication between entities. The teaching suggestion/motivation to combine is that by recording the steps such as in a blockchain, security can be improved as taught by Kim in [0260] -[0262].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katsuhiko SATO (US-20200269839 -A1) discloses a controller that based on conditions, defined in an operational design domain (ODD), checks if a driving condition of the vehicle deviates from the ODD during automated lane change. When a deviation is detected the automated lane change function is stopped and the driver is notified in combination with an operation takeover request. See Abstract and Figure 4.
Pompea et al (US-20190162154-A1) discloses a control in a vehicle which is operable to adjust the performance of the vehicle  in response to an internal or external  analysis in order to comply with the performance parameters. The vehicle may further be operable to prevent activation or continued operation of one or more components in response to the analysis.  See Abstract and Figure 4.
Lin et al (US-20190056234-A1) discloses using a vehicle health management (VHM) or state of health (SOH) information for each subsystem to determine accomplishing a programmed task or causing the vehicle to make a safe stop when critical component failures are identified. See Abstract and Figures 1-2.
Augst et al (US-20180373244-A1) a device to control longitudinal guidance of a vehicle designed to be driven in an at least partly automated manner. The vehicle includes an actuation element for having a driver control longitudinal guidance, the actuation element being blockable within predefined limit positions in accordance with a variable representing the degree of automation of the vehicle and a first condition.  See Abstract and Figure 1.
Yako et al (US-20180059663-A1) discloses an autonomous mode controller configured to control a host vehicle in a partially autonomous mode.  The controller is programmed to determine if a  driver is authorized to operate the host vehicle in the partially autonomous mode and to disable the partially autonomous mode if the driver is not authorized to operate the host vehicle in the partially autonomous mode.  See Abstract and Figures 2-3.
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661